Case 18-50895-jwc         Doc 57   Filed 05/24/19 Entered 05/24/19 13:58:35           Desc Main
                                   Document     Page 1 of 33


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

   IN RE:                                            )   CHAPTER 7
                                                     )
   Demetria Decarla Davison,                         )   CASE NO. 18-50895-JWC
                                                     )
                Debtor.                              )


                DEBTOR'S AMENDMENT TO CHAPTER 7 SCHEDULES

                COMES NOW Debtor and amends Chapter 7 Schedules to provide the

   following:

                                                1.

                Debtor amends the Statement of Financial Affairs for Sections 4 and 16, as

   attached, to provide updated information.

                                                2.

                Debtor amends Schedule A/B, as attached, to provide updated information

   about Debtor's personal property.

                                                3.

                Debtor amends Schedule C, as attached, to update the property claimed as

   exempt.

                                                4.

                Debtor amends schedules I and J, as attached, to reflect current income and

   expenses.
Case 18-50895-jwc       Doc 57     Filed 05/24/19 Entered 05/24/19 13:58:35              Desc Main
                                   Document     Page 2 of 33


                                                 5.

                Debtor files her Disclosure of Compensation of Attorney for Debtor, as

   attached, to reflect fees for conversion to Chapter 7.

                                                 6.

                Debtor files her Statement of Intent, as attached, to indicate her intent to

   reaffirm the debt secured by her BMW 328i, avoid judgment liens held by Americredit

   Financial Services, Inc., surrender the 2012 Hyndai Sonata, and reject the lease with

   Excaliber Homes, LLC.

                                                 7.

                Debtor amends the Summary of Schedules, as attached, to reflect the current
   schedules.
                                                 8.

                Debtor files her Form 122A Chapter 7 Statement of Current Monthly Income

   and Means-Test Calculation to disclose her income for the six months prior to the filing

   of her voluntary petition.
Case 18-50895-jwc      Doc 57     Filed 05/24/19 Entered 05/24/19 13:58:35        Desc Main
                                  Document     Page 3 of 33


               WHEREFORE, Debtor prays that this Amendment be allowed and for such

   other and further relief as the Court deems appropriate and just.



                                                   Respectfully submitted,

                                                   KING & KING LAW, LLC



                                                                             /S
                                                   Eric Smith
                                                   Attorney for Debtor
                                                   Georgia Bar No. 347001
                                                   215 Pryor Street
                                                   Atlanta, GA 30303
                                                   (404)524-6400
                                                   notices@kingkingllc.com
              Case 18-50895-jwc                     Doc 57           Filed 05/24/19 Entered 05/24/19 13:58:35                                  Desc Main
                                                                     Document     Page 4 of 33


 Fill in this information to identify your case:

 Debtor 1                  Demetria DeCarla Davison
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           18-50895
 (if known)
                                                                                                                                              Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

        Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                                Dates Debtor 2
                                                                lived there                                                                        lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

 For the calendar year:                             Wages, commissions,                        $24,793.00          Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                    Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57           Filed 05/24/19 Entered 05/24/19 13:58:35                               Desc Main
                                                                     Document     Page 5 of 33
 Debtor 1      Demetria DeCarla Davison                                                                    Case number (if known)   18-50895


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 From January 1 of current year until               Wages, commissions,                        $53,708.13          Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For last calendar year:                            Wages, commissions,                        $56,079.00          Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For the calendar year before that:                 Wages, commissions,                        $40,259.00          Wages, commissions,
 (January 1 to December 31, 2016 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                    Operating a business                                           Operating a business

 For the calendar year:                             Wages, commissions,                        $35,000.00          Wages, commissions,
 (January 1 to December 31, 2015 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                    Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
       Yes. Fill in the details.
                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                      No.         Go to line 7.
                      Yes       List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.       Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57           Filed 05/24/19 Entered 05/24/19 13:58:35                                Desc Main
                                                                     Document     Page 6 of 33
 Debtor 1      Demetria DeCarla Davison                                                                    Case number (if known)    18-50895


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       AmeriCredit Financial Services, Inc                      Civil                       Magistrate Court of Dekalb                Pending
       vs. Demetria Glasper                                                                 County                                    On appeal
       17M74406                                                                             1300 Commerce Drive 4th                   Concluded
                                                                                            floor
                                                                                            Decatur, GA 30030


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
       Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57           Filed 05/24/19 Entered 05/24/19 13:58:35                                   Desc Main
                                                                     Document     Page 7 of 33
 Debtor 1      Demetria DeCarla Davison                                                                    Case number (if known)    18-50895


 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
       Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
       Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                              lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       King & King Law LLC                                           Filing Fee                                               9/29/2017                       $75.00
       215 Pryor St
       Atlanta, GA 30303


       Abacus Credit Counseling                                      Credit Counseling                                        9/29/2017                       $25.00
       3413 Alginet Drive
       Encino, CA 91436


       King & King Law, LLC                                          Filing Fee                                               January 19,                     $75.00
       215 Pryor Street, SW                                                                                                   2018
       Atlanta, GA 30303-3748
       notices@kingkingllc.com


       King & King Law, LLC                                          Conversion Fee                                           5/17/2019                       $25.00
       215 Pryor St
       Atlanta, GA 30303




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57           Filed 05/24/19 Entered 05/24/19 13:58:35                                   Desc Main
                                                                     Document     Page 8 of 33
 Debtor 1      Demetria DeCarla Davison                                                                    Case number (if known)    18-50895


       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Nancy J. Whaley                                               Amount Paid into Chapter 13 case #                                                 $16,333.00
       303 Peachtree Center Avenue                                   18-50895
       Suite 120
       Atlanta, GA 30303


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
           No
       Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or          Date transfer was
       Address                                                       property transferred                       payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                            Date Transfer was
                                                                                                                                                  made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
     No
           Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was               Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,              before closing or
       Code)                                                                                                            moved, or                           transfer
                                                                                                                        transferred
       Bank of America                                          XXXX-                       Checking                   1/2018                                  $0.00
       P.O. Box 4899                                                                        Savings
       Atlanta, GA 30302-4899                                                               Money Market
                                                                                            Brokerage
                                                                                            Other Checking
                                                                                           and Savings
                                                                                           Accounts




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57           Filed 05/24/19 Entered 05/24/19 13:58:35                                  Desc Main
                                                                     Document     Page 9 of 33
 Debtor 1      Demetria DeCarla Davison                                                                         Case number (if known)   18-50895


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                 have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

           No
       Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 18-50895-jwc                       Doc 57           Filed 05/24/19 Entered 05/24/19 13:58:35                            Desc Main
                                                                     Document      Page 10 of 33
 Debtor 1      Demetria DeCarla Davison                                                                    Case number (if known)   18-50895


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
       Yes. Fill in the details.
        Case Title                                                    Court or agency                      Nature of the case                    Status of the
        Case Number                                                   Name                                                                       case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              A member of a limited liability company (LLC) or limited liability partnership (LLP)
              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
       Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
       Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Demetria DeCarla Davison
 Demetria DeCarla Davison                                                 Signature of Debtor 2
 Signature of Debtor 1

 Date      May 16, 2019                                                   Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 18-50895-jwc                     Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                           Desc Main
                                                                     Document      Page 11 of 33
 Fill in this information to identify your case and this filing:

 Debtor 1                 Demetria DeCarla Davison
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number           18-50895                                                                                                                Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1      Make:       Hyundai                                                                                    Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      Sonata                                   Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
           Year:       2012                                     Debtor 2 only                                    Current value of the      Current value of the
           Approximate mileage:                 92000           Debtor 1 and Debtor 2 only                       entire property?          portion you own?
           Other information:                                   At least one of the debtors and another
          Vehicle
                                                                Check if this is community property                       $6,200.00                    $6,200.00
                                                                     (see instructions)



  3.2      Make:       BMW                                                                                        Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      328i                                     Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
           Year:       2013                                     Debtor 2 only                                    Current value of the      Current value of the
           Approximate mileage:                79,000           Debtor 1 and Debtor 2 only                       entire property?          portion you own?
           Other information:                                   At least one of the debtors and another

                                                                Check if this is community property                      $10,950.00                  $10,950.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes



Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                                    Desc Main
                                                                     Document      Page 12 of 33
 Debtor 1       Demetria DeCarla Davison                                                                            Case number (if known)      18-50895

 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>              $17,150.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Electronics, Household Goods, and Furnishings                                                                               $4,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
     No
     Yes. Describe.....
8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
     Yes. Describe.....
10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     No
     Yes. Describe.....
11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    Clothing and Shoes                                                                                                          $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.     Describe.....

                                    Jewelry and watches                                                                                                           $300.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

Official Form 106A/B                                                   Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 18-50895-jwc                                 Doc 57              Filed 05/24/19 Entered 05/24/19 13:58:35                            Desc Main
                                                                                   Document      Page 13 of 33
 Debtor 1          Demetria DeCarla Davison                                                                                  Case number (if known)   18-50895


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                           $5,300.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                                 Cash on Hand                             $20.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       Checking                               Account with Wells Fargo                                                 $30.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
     No
     Yes. Give specific information about them...................
                                                  Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                              Type of account:                                   Institution name:

                                              401(k)                                             Retirement Account 401(K)

                                                                                                 *Debtor(s) reserve(s) the right to apply any
                                                                                                 unused applicable exemptions to any amount
                                                                                                 received in excess of $0.00 and/or determined to
                                                                                                 be otherwise unexempt, to the fullest extent
                                                                                                 allowable.                                                           $4,000.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
Official Form 106A/B                                                                     Schedule A/B: Property                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                            Desc Main
                                                                     Document      Page 14 of 33
 Debtor 1        Demetria DeCarla Davison                                                                    Case number (if known)     18-50895

     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                          Company name:                                             Beneficiary:                           Surrender or refund
                                                                                                                                           value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 18-50895-jwc                             Doc 57             Filed 05/24/19 Entered 05/24/19 13:58:35                                               Desc Main
                                                                             Document      Page 15 of 33
 Debtor 1         Demetria DeCarla Davison                                                                                              Case number (if known)   18-50895

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $4,050.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                         $0.00
 56. Part 2: Total vehicles, line 5                                                                           $17,150.00
 57. Part 3: Total personal and household items, line 15                                                       $5,300.00
 58. Part 4: Total financial assets, line 36                                                                   $4,050.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $26,500.00              Copy personal property total             $26,500.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $26,500.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
              Case 18-50895-jwc                     Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                              Desc Main
                                                                     Document      Page 16 of 33
 Fill in this information to identify your case:

 Debtor 1                Demetria DeCarla Davison
                         First Name                         Middle Name                   Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                   Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           18-50895
 (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      2012 Hyundai Sonata 92000 miles                                                                                            O.C.G.A. § 44-13-100(a)(3)
      Vehicle
                                                                       $6,200.00                                       $0.00
      Line from Schedule A/B: 3.1                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      2013 BMW 328i 79,000 miles                                                                                                 O.C.G.A. § 44-13-100(a)(3)
      Line from Schedule A/B: 3.2
                                                                      $10,950.00                                       $0.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      Electronics, Household Goods, and                                                                                          O.C.G.A. § 44-13-100(a)(4)
      Furnishings
                                                                       $4,000.00                                  $4,000.00
      Line from Schedule A/B: 6.1                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      Clothing and Shoes                                                                                                         O.C.G.A. § 44-13-100(a)(4)
      Line from Schedule A/B: 11.1
                                                                       $1,000.00                                  $1,000.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      Jewelry and watches                                                                                                        O.C.G.A. § 44-13-100(a)(5)
      Line from Schedule A/B: 12.1
                                                                          $300.00                                   $300.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                               Desc Main
                                                                     Document      Page 17 of 33
 Debtor 1    Demetria DeCarla Davison                                                                    Case number (if known)     18-50895
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Cash on Hand                                                                                                                 O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 16.1
                                                                          $20.00                                   $20.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Account with Wells Fargo                                                                                           O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.1
                                                                          $30.00                                   $30.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Retirement Account 401(K)                                                                                            O.C.G.A. § 44-13-100(a)(2.1)
                                                                       $4,000.00                                $4,000.00
     *Debtor(s) reserve(s) the right to apply                                          100% of fair market value, up to
     any unused applicable exemptions to                                                   any applicable statutory limit
     any amount received in excess of $0.00
     and/or determined to be otherwise
     unexempt, to the fullest extent
     allowable.
     Line from Schedule A/B: 21.1


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 18-50895-jwc                Doc 57       Filed 05/24/19 Entered 05/24/19 13:58:35                                 Desc Main
                                                          Document      Page 18 of 33


Fill in this information to identify your case:

Debtor 1                      Demetria DeCarla Davison

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF GEORGIA

Case number               18-50895                                                                      Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Claims Associate
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       State Farm Mutual Auto Ins. Co

       Occupation may include student        Employer's address
                                                                   One State Farm Plaza
       or homemaker, if it applies.
                                                                   Bloomington, IL 61701

                                             How long employed there?         4 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         5,373.00        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      5,373.00               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
           Case 18-50895-jwc              Doc 57        Filed 05/24/19 Entered 05/24/19 13:58:35                                Desc Main
                                                       Document      Page 19 of 33

Debtor 1   Demetria DeCarla Davison                                                              Case number (if known)    18-50895


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      5,373.00       $              N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        461.00   $                   N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $         40.00   $                   N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $        134.00   $                   N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00   $                   N/A
     5e.    Insurance                                                                     5e.        $        199.00   $                   N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                   N/A
     5g.    Union dues                                                                    5g.        $          0.00   $                   N/A
     5h.    Other deductions. Specify: Life                                               5h.+       $         13.00 + $                   N/A
            AD/D                                                                                     $          5.00   $                   N/A
            FSA                                                                                      $         90.00   $                   N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            942.00       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          4,431.00       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                 0.00   $                  N/A
     8g. Pension or retirement income                                                     8g. $                  0.00   $                  N/A
     8h. Other monthly income. Specify: "Wellness Incentive" (Offset/credit)              8h.+ $                16.00 + $                  N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $              16.00      $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,447.00 + $            N/A = $         4,447.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         4,447.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                    page 2
         Case 18-50895-jwc                   Doc 57         Filed 05/24/19 Entered 05/24/19 13:58:35                                     Desc Main
                                                           Document      Page 20 of 33


Fill in this information to identify your case:

Debtor 1                Demetria DeCarla Davison                                                           Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA                                               MM / DD / YYYY

Case number           18-50895
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                           Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’s
                                                                                                                        age
                                                                                                                                           Does dependent
                                                                                                                                           live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Son                                  11                  Yes
                                                                                                                                            No
                                                                                   Daughter                             18                  Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              1,296.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               30.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                               page 1
        Case 18-50895-jwc                    Doc 57         Filed 05/24/19 Entered 05/24/19 13:58:35                                       Desc Main
                                                           Document      Page 21 of 33

Debtor 1     Demetria DeCarla Davison                                                                  Case number (if known)      18-50895

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 184.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  50.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 450.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                737.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                200.00
10.   Personal care products and services                                                    10. $                                                 200.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  285.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  615.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,447.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,447.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,447.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,447.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    0.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 18-50895-jwc                     Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35              Desc Main
                                                                     Document      Page 22 of 33

 Fill in this information to identify your case:

 Debtor 1                  Demetria DeCarla Davison
                           First Name                       Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number            18-50895
 (if known)
                                                                                                                           Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         AmeriCredit Financial Services, Inc                 Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        All Real and Personal Property                     Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's         CAPITAL ONE AUTO FINANCE                            Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        2012 Hyundai Sonata 92000 miles                   Reaffirmation Agreement.
    property              Vehicle                                          Retain the property and [explain]:
    securing debt:



    Creditor's         CAPITAL ONE AUTO FINANCE                            Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        2013 BMW 328i 79,000 miles                        Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                         Desc Main
                                                                     Document      Page 23 of 33

 Debtor 1      Demetria DeCarla Davison                                                              Case number (if known)    18-50895

     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Excaliber Homes, LLC                                                                               No

                                                                                                                               Yes

 Description of leased        Residential Leaase
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Demetria DeCarla Davison                                                 X
       Demetria DeCarla Davison                                                         Signature of Debtor 2
       Signature of Debtor 1

       Date        May 16, 2019                                                     Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 18-50895-jwc                          Doc 57           Filed 05/24/19 Entered 05/24/19 13:58:35                                                    Desc Main
                                                                         Document      Page 24 of 33
 Fill in this information to identify your case:

 Debtor 1                   Demetria DeCarla Davison
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF GEORGIA

 Case number           18-50895
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              26,500.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $              26,500.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                        $              51,580.65

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                              $                   464.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                                $              67,470.82


                                                                                                                                     Your total liabilities $                   119,515.47


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                 $                4,447.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                4,447.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                 page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                         Desc Main
                                                                     Document      Page 25 of 33
 Debtor 1      Demetria DeCarla Davison                                                   Case number (if known) 18-50895

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $            5,373.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              464.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            60,116.91

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             60,580.91




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 18-50895-jwc                      Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                     Desc Main
                                                                     Document      Page 26 of 33
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re       Demetria DeCarla Davison                                                                          Case No.     18-50895
                                                                                  Debtor(s)                    Chapter      7

              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S) - AMENDED
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                  1,175.00
              Prior to the filing of this statement I have received                                        $                       0.00
              Balance Due                                                                                  $                  1,175.00

2.     $     75.00      of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

4.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  Base/flat fee services:

                  Assisting client obtain pre-filing credit counseling
                  Assisting client obtain pay advices
                  Assisting client obtain tax transcripts, returns, and other relative documentation
                  Assisting in the preparation and completion of client's bankruptcy petition
                  Preparing and filing changes of address
                  Pre-confirmation turnover proceedings
                  Stop creditor actions against client
                  Motion to Extend Stay or to Impose Stay
                  Motion for Finding of Exigent Circumstances
                  Obtaining Employment Deduction Order and serving employer
                  Order to Vacate Employer Deduction Order
                  Attending and representing client at the 341 Hearing and any reset hearings
                  Attending and representing client at the Confirmation Hearing and any reset hearings
                  Preparing and filing Modifications necessary to confirm client's plan
                  Preparing and filing lien avoidances necessary to confirm client's plan
                  Objections to claims necessary to confirm plan
                  Objections to late filed claims
                  Bar date review (and all resulting/related pleadings)
                  Provide information in obtaining pre-discharge financial counseling certificate
                  Post-Confirmation amendment to add creditors
                  Resolving Trustee or creditor motions to modify the plan

                  Debtor's attorney has received $0.00 towards the base fee agreed upon by Debtor and Debtor's attorney. Should the case
                  be dismissed prior to confirmation of the plan, the balance of the funds held by the Trustee, after adjustments for
                  payments under 11 U.S.C. 1326 (a)(1)(B) or (C) and administrative fees, shall be paid to Debtor's attorney up to
                  $2,500.00. Any balance above $2,500.00 shall be requested by Debtor's attorney through a fee application. Should the


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 18-50895-jwc                       Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                      Desc Main
                                                                     Document      Page 27 of 33
 In re       Demetria DeCarla Davison                                                                         Case No.   18-50895
                                                               Debtor(s)

             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S) - AMENDED
                                    (Continuation Sheet)
                  case be dismissed after confirmation, the Trustee shall pay to Debtor's attorney from the funds held the full remaining
                  base fee.

                  In the event of a Conversion: Should the current case be converted after confirmation of the plan, Debtor hereby directs
                  the Chapter 13 Trustee to pay Debtor's attorney the balance of the base fee. Should the current case be converted prior
                  to confirmation, Debtor hereby directs the Chapter 13 Trustee to pay Debtor's attorney the balance of the base fee, up to
                  $2,500.00.

                  I certify that a copy of the Rights and Responsibilities Statement which is referenced in General Order No. 6-2006 and
                  18-2015 has been provided to, and discussed with the Debtor(s).

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Non-Base Fees Services/A La Carte Items                                       Fee

                  Post-confirmation Modification of Plan Payment.....................................$300.00
                  Post-confirmation Motion for Relief from Stay .......................................$500.00
                  Motion to Sell Property of the Estate....................................................$500.00
                  Application to Employ Professional.......................................................$300.00
                  Motion to Approve Compromise and/or Settlement Proceeds.............$300.00
                  Application for Outside Loan...............................................$300.00
                  Motion to Modify Loan, Refinance, or Incur Debt...................................$300.00
                  Resolving post-confirmation Motion to Dismiss.......................................$300.00
                  Post-confirmation stay violations..........................................$300.00
                  Motion to Sever/Dismiss as to joint debtor............................................$300.00
                  Motion to Reopen, or Vacate or Reconsider Dismissal..................$500.00
                  Motion to Re-impose Stay...............................................$500.00
                  Motion to Retain (including but not limited to tax refunds, insurance
                  proceeds, and settlements).............................................$300.00
                  Motion to Suspend Plan Payments..................................$300.00
                  Motion to Excuse Default......................................$300.00
                  Retrieving copies of judgments from courthouse.............................$300.00
                  Motion to Determine Claim Status and Release Lien............................$1,000.00
                  Adversary Proceedings.................................................................$275.00/hr
                  Appellate Practice...................................................$275.00/hr
                  Notice of Conversion and/or Post-conversion services

                  Any services not specifically set forth in this disclosure statement are to be considered Non-Base Fees Services/A La
                  Carte Items and shall incur an additional fee. Upon completion of a non-base service, Debtor's attorney may file a fee
                  application with the Court. Should the fee be approved by the Court, it shall be added to the base fee and treated in
                  accordance with the confirmed plan.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 16, 2019                                                                /s/ Karen King
     Date                                                                        Karen King
                                                                                 Signature of Attorney
                                                                                 King & King Law, LLC
                                                                                 215 Pryor Street, SW
                                                                                 Atlanta, GA 30303-3748
                                                                                 (404) 524-6400 Fax: (404) 524-6425
                                                                                 notices@kingkingllc.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 18-50895-jwc                     Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                               Desc Main
                                                                     Document      Page 28 of 33

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Demetria DeCarla Davison
 Debtor 2
 (Spouse, if filing)
                                                                                                      1. There is no presumption of abuse
 United States Bankruptcy Court for the:            Northern District of Georgia                      2. The calculation to determine if a presumption of abuse
                                                                                                            applies will be made under Chapter 7 Means Test
                                                                                                            Calculation (Official Form 122A-2).
 Case number           18-50895
 (if known)                                                                                           3. The Means Test does not apply now because of
                                                                                                            qualified military service but it could apply later.

                                                                                                       Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income
  1. What is your marital and filing status? Check one only.
         Not married. Fill out Column A, lines 2-11.
         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
         Married and your spouse is NOT filing with you. You and your spouse are:
          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
          Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                  living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                        5,373.00       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                             0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                             0.00      $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
     Gross receipts (before all deductions)                   $     0.00
        Ordinary and necessary operating expenses                        -$        0.00
        Net monthly income from a business, profession, or farm $                  0.00 Copy here -> $                0.00      $
  6. Net income from rental and other real property
                                                                                    Debtor 1
        Gross receipts (before all deductions)                            $        0.00
        Ordinary and necessary operating expenses                        -$        0.00
        Net monthly income from rental or other real property            $         0.00 Copy here -> $                0.00      $
                                                                                                       $              0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 18-50895-jwc                      Doc 57            Filed 05/24/19 Entered 05/24/19 13:58:35                              Desc Main
                                                                     Document      Page 29 of 33
 Debtor 1     Demetria DeCarla Davison                                                                 Case number (if known)   18-50895


                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                       $                  0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                     $                  0.00      $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       5,373.00          +$                      =$          5,373.00

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>             $          5,373.00

              Multiply by 12 (the number of months in a year)                                                                                     x 12
       12b. The result is your annual income for this part of the form                                                                12b. $          64,476.00

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  GA

       Fill in the number of people in your household.                        3
       Fill in the median family income for your state and size of household.                                                         13.    $        65,900.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.          Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.          Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Demetria DeCarla Davison
                Demetria DeCarla Davison
                Signature of Debtor 1
        Date May 16, 2019
             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Case 18-50895-jwc       Doc 57    Filed 05/24/19 Entered 05/24/19 13:58:35             Desc Main
                                 Document      Page 30 of 33


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                                          )    CHAPTER 7
                                                   )
   Demetria Decarla Davison,                       )    CASE NO. 18-50895-JWC
                                                   )
              Debtor.                              )



                     DECLARATION UNDER PENALTY OF PERJURY

              I declare under penalty of perjury that the foregoing is true and correct to the
   best of my knowledge, information and belief.




   ____________________/S/
   Demetria Decarla Davison


      May 16, 2019
   Date




   Penalty for making a false statement or concealing property:
   Fine of up to $500,000 or imprisonment for up to 5 years or both. 18 U.S.C. '152 and
   '3571.
Case 18-50895-jwc       Doc 57    Filed 05/24/19 Entered 05/24/19 13:58:35           Desc Main
                                 Document      Page 31 of 33


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                                        )    CHAPTER 7
                                                 )
   Demetria Decarla Davison,                     )    CASE NO. 18-50895-JWC
                                                 )
              Debtor.                            )



                                 CERTIFICATE OF SERVICE

              I hereby certify under penalty of perjury that I am more than 18 years of age,
   and that on this day, I served a copy of the within Debtor's Amendment to Chapter 7
   Schedules filed in this bankruptcy case upon the following by depositing a copy of same
   in U.S. Mail with sufficient postage affixed thereon to ensure delivery to:


   Demetria Decarla Davison
   2761 McAfee Road
   Decatur, GA 30032

   Nancy J. Whaley, Chapter 13 Trustee
   303 Peachtree Center Ave
   Suntrust Garden Plaza, Suite 120
   Atlanta, GA 30303

   SEE ATTACHED CREDITOR MATRIX



   Date: May 24, 2019



                                                                               /S/
                                                 Eric Smith
                                                 Attorney for Debtor
                                                 GA Bar No. 347001
                                                 215 Pryor Street
                                                 Atlanta, GA 30303
                                                 (404)524-6400
                                                 notices@kingkingllc.com
Label Matrix forCase     18-50895-jwc
                  local noticing        Doc 57    Filed 05/24/19
                                             (p)AMERICREDIT              Entered
                                                            FINANCIAL SERVICS DBA GM 05/24/19
                                                                                     FINAN    13:58:35       Desc Main
                                                                                               AMERICREDIT FINANCIAL SVC. db
113E-1                                           Document
                                             PO BOX 183853         Page    32   of 33          P.O. BOX 183853
Case 18-50895-jwc                              ARLINGTON TX 76096-3853                          Arlington, TX 76096-3853
Northern District of Georgia
Atlanta
Fri May 24 13:20:10 EDT 2019
AmeriCredit Financial Services, Inc            Atlantic on Midlock Bridge Apartments            CAPITAL ONE AUTO FINANCE
801 Cherry St                                  2200 Montrose Pkwy                               PO BOX 259407
Ste 3600                                       Norcross, GA 30092-2643                          PLANO, TX 75025-9407
Fort Worth, TX 76102-6855


CAPITAL ONE BANK USA NA                        CAPITAL ONE BANK USA NA                          CITI STUDENT LOAN CORP 8
P.O. BOX 71083                                 PO BOX 30281                                     701 E 60TH ST N
Charlotte, NC 28272-1083                       SALT LAKE CITY, UT 84130-0281                    SIOUX FALLS, SD 57104-0432



COMENITY BANK/VCTRSSEC                         Capital One Auto Finance                         Capital One Auto Finance, c/o AIS Portfolio
PO BOX 182789                                  4515 N Santa Fe Ave. Dept. APS                   4515 N Santa Fe Ave. Dept. APS
COLUMBUS, OH 43218-2789                        Oklahoma City, OK 73118-7901                     Oklahoma City, OK 73118-7901



DEPT OF ED/NAVIENT                             Demetria DeCarla Davison                         Department of the Treasury
PO BOX 9635                                    2761 McAfee Road                                 Internal Revenue Service
WILKES BARRE, PA 18773-9635                    Decatur, GA 30032-4241                           P.O. Box 7346
                                                                                                Philadelphia PA 19101-7346


Excaliber Homes, LLC                           GEORGIA UNITED CREDIT UN                         (p)GEORGIA UNITED CREDIT UNION
2855 Marconi Drive                             P.O. BOX 100070                                  PO BOX 100070
Suite 310                                      Duluth, GA 30096-9370                            DULUTH GA 30096-9370
Alpharetta, GA 30005-2037


GLOBAL PAYMENT CHECK SER                       GM FINANCIAL                                     (p)GEORGIA DEPARTMENT OF REVENUE
PO BOX 61158                                   PO BOX 181145                                    COMPLIANCE DIVISION
CHICAGO, IL 60666                              ARLINGTON, TX 76096-1145                         ARCS BANKRUPTCY
                                                                                                1800 CENTURY BLVD NE SUITE 9100
                                                                                                ATLANTA GA 30345-3202

S. Gregory Hays                                IRS                                              Karen King
Hays Financial Consulting, LLC                 Centralized Insolvency Operations                King & King Law LLC
Suite 555                                      P.O. Box 7346                                    215 Pryor Street, S.W.
2964 Peachtree Road                            Philadelphia, PA 19101-7346                      Atlanta, GA 30303-3748
Atlanta, GA 30305-4909

Medical Data Systems                           Midland Funding, LLC                             NAVIENT
P.O. Box 2470                                  Midland Credit Management, Inc. as               PO BOX 9500
Vero Beach, FL 32961-2470                      agent for Midland Funding, LLC                   WILKES BARRE, PA 18773-9500
                                               PO Box 2011
                                               Warren, MI 48090-2011

Navient Solutions, LLC                         Navient Solutions, LLC. on behalf of             Office of the United States Trustee
PO BOX 9635                                    Department of Education Loan Services            362 Richard Russell Building
Wilkes-Barre, PA 18773-9635                    PO BOX 9635                                      75 Ted Turner Drive, SW
                                               Wilkes-Barre, PA 18773-9635                      Atlanta, GA 30303-3315
                Case
Quantum3 Group LLC      18-50895-jwc
                   as agent for                 Doc 57
                                                     PhilipFiled  05/24/19 Entered 05/24/19 13:58:35
                                                            L. Rubin                         U. S. AttorneyDesc Main
MOMA Funding LLC                                         Document          Page    33
                                                     Lefkoff, Rubin. Gleason & Russo  of 33  600 Richard B. Russell Bldg.
PO Box 788                                            Suite 900                                           75 Ted Turner Drive, SW
Kirkland, WA 98083-0788                               5555 Glenridge Connector                            Atlanta GA 30303-3315
                                                      Atlanta, GA 30342-4762

US DEPT OF EDUCATION/GLE                              US DEPT. OF EDUCATION/GL                            University of Phoenix
2401 INTERNATIONAL LANE POB 7859                      2401 INTERNATIONAL LANE POB 7859                    4615 E Elwood St
MADISON, WI 53704-3121                                MADISON, WI 53704-3121                              Phoenix, AZ 85040-1950



VERIZON                                               Verizon
C/O AMERICAN INFOSOURCE, LP as agent                  by American InfoSource LP as agent
4515 N Santa Fe Ave                                   PO Box 248838
Oklahoma City, OK 73118-7901                          Oklahoma City, OK 73124-8838




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


 Americredit Financial Services, Inc.                 (d)Americredit Financial Services, Inc.             (d)Americredit Financial Services, Inc.
P.O Box 183853                                        dba GM Financial                                    dba GM Financial
Arlington, TX 76096                                   PO Box 183853                                       PO Box 183853
                                                      Arlington, TX 76096                                 Arlington, TX 76096


GEORGIA UNITED CREDIT UNION                           Georgia Department of Revenue
P.O. BOX 100070                                       1800 Century Blvd NE Suite 910
DULUTH, GEORGIA 30096-9370                            Atlanta, GA 30345




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Capital One Auto Finance, A Division of Ca         (u)ENHANCED RECOVERY CORP                           End of Label Matrix
                                                      8014 Bayberry Rd                                    Mailable recipients      37
                                                      FL 32296                                            Bypassed recipients       2
                                                                                                          Total                    39
